               Case 5:19-cv-08244-NC Document 35 Filed 08/12/20 Page 1 of 2



     David M. Lilienstein, SBN 218923
 1   david@dllawgroup.com
     Katie J. Spielman, SBN 252209
 2   katie@dllawgroup.com
     DL LAW GROUP
 3   345 Franklin St.
     San Francisco, CA 94102
 4   Telephone: (415) 678-5050
     Facsimile: (415) 358-8484
 5
     Attorneys for Plaintiff,
 6   MICHAEL D.
 7

 8                                UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10

11   MICHAEL D.                                 Case No. 5:19-cv-08244-NC
12                   Plaintiff,                 STIPULATION OF DISMISSAL OF
13   v.                                         ENTIRE ACTION WITH PREJUDICE;
                                                ORDER
14   AETNA LIFE INSURANCE
     COMPANY; THE AVAYA INC.                    Complaint Filed: December 18, 2019
15   MEDICAL EXPENSE PLAN
     FOR SALARIED EMPLOYEES; and
16                                              Judge:       Hon. Nathaniel Cousins
     and DOES 1 through 10,
17

18                   Defendants.

19

20

21

22

23

24

25

26

27

28

          STIPULATION OF DISMISSAL OF ENTIRE ACTION WITH PREJUDICE; ORDER Case No.
                                       5:19-cv-08244-NC
               Case 5:19-cv-08244-NC Document 35 Filed 08/12/20 Page 2 of 2




 1          TO THE CLERK OF THE COURT, THE HONORABLE NATHANIEL COUSINS, AND
 2   ALL PARTIES AND THEIR ATTORNEYS OF RECORD HEREIN:
 3          It is hereby stipulated by and between Plaintiff MICHAEL D. and Defendants AETNA LIFE
 4   INSURANCE COMPANY and THE AVAYA, INC. MEDICAL EXPENSE PLAN FOR SALARIED
 5   EMPLOYEES that the above-captioned action shall be, and hereby is, dismissed with prejudice. Each
 6   party shall bear its own attorneys’ fees and costs.
 7

 8
     Dated: August 12, 2020                Respectfully submitted,
 9
                                           DL LAW GROUP
10

11                                         By:     /S/ David M. Lilienstein
                                           David M. Lilienstein
12                                         Katie J. Spielman
                                           Attorneys for Plaintiff, MICHAEL D.
13

14
     Dated: August 12, 2020                FABIAN VANCOTT
15

16                                         By: /s/ David N. Kelley (admitted Pro Hac Vice)
17                                         Attorneys for Defendants, AETNA LIFE INSURANCE
                                           COMPANY and THE AVAYA, INC. MEDICAL
18                                         EXPENSE PLAN FOR SALARIED EMPLOYEES

19

20                                                    ORDER

21          The parties having stipulated that the above-entitled action, and all claims for relief therein, shall

22   be dismissed with prejudice pursuant to Federal Rule of Civil Procedure 41(a), with each party to bear

23   its own costs and attorneys’ fees.
                                                                                  ISTRIC
                                                                             TES D      TC
24                                                                         TA
                                                                                              O
                                                                       S




                                                                                               U
                                                                     ED




25                  August 12
     Dated: ____________________, 2020
                                                                                                RT
                                                                 UNIT




                                                                                   TED
                                                                           GRAN
26                                                         __________________________________
                                                                                                  R NIA




                                                                   Hon. Nathaniel Cousins
27                                                            United States District         ins
                                                                                 naelCourt
                                                                                     M. CousJudge
                                                                  NO




                                                                                      tha
                                                                           Judge Na
                                                                                                 FO




28
                                                                   RT




                                                                                               LI




                                                          ER
                                                                     H




                                               1
                                                                                              A




                                                             N                 C
          STIPULATION OF DISMISSAL OF ENTIRE ACTION WITH PREJUDICE;           F No.
                                                               D I S T ORDEROCase
                                       5:19-cv-08244-NC
                                                                      RICT
